Exhibit 99.1 XL Capital Ltd XL House One Bermudiana Road Hamilton HM08 P. O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Press Release Contact: David R. Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL LTD ANNOUNCES FOURTH QUARTER AND FULL YEAR 2009 RESULTS · P&C operations combined ratio of 96.4% for the quarter and 93.6% for the year · Book value per ordinary share of $24.60 at December 31, 2009, an increase of 3% in the quarter and 59% for the full year · Operating income1 of $235.8 million, or $0.69 per ordinary share, for the quarter and $917.3 million, or $2.69 per ordinary share, for the full year · Net loss of $40.3 million, or $0.12 per ordinary share, for the quarter, primarily due to $254.8 million of after-tax net realized losses on investments · Net income of $206.6 million, or $0.61 per ordinary share, for the full year · Full year return on equity based on operating income1 of 13.5% HAMILTON, BERMUDA – February 9, 2010 – XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) today reported its fourth quarter and full year 2009 results. Commenting on the Company’s performance, Chief Executive Officer Mike McGavick said: ”Our results for the quarter and the full year clearly illustrate XL’s re-emergence as a leading P&C company.Our top line in the fourth quarter of 2009 was within 3 points of the same quarter a year ago.Our P&C combined ratio was a healthy 96.4% for the quarter and 93.6% for the full year.Taken together, these metrics demonstrate that we were able to achieve a turnaround while maintaining our underwriting discipline and historically prudent reserving standards.And we did so even in the continued soft market. 1 Defined as net income (loss) attributable to ordinary shareholders excluding net realized gains and losses on investments, goodwill impairment charges, net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax,for the Company and its share of these items for the Company’s insurance company affiliates for the periods presented and charges in respect of guarantees relating to subsidiaries of Syncora Holdings Ltd. (formerly Security Capital Assurance Ltd., “Syncora”), as well as the gain recognized on the repurchase of the Company’s Series C preference ordinary shares.“Operating income” and “annualized return on ordinary shareholders’ equity based on operating income” are non-GAAP measures.See the schedule entitled “Reconciliation” at the end of this release for a reconciliation of “operating income” to net income (loss) attributable to ordinary shareholders. “Successfully meeting the challenge to reduce expenses was one of the primary reasons we were able to achieve these strong results.Our cost-saving initiatives have allowed us to stem the tide of the difficult financial times and are intended to put XL in a competitively advantageous position. “One of our key initiatives throughout the year has been to reposition the investment portfolio to one more typical of a P&C company, and to reduce its inherent volatility. “During the quarter, we saw market prices approach intrinsic values for certain asset classes as a result of a technical driven spread rally but where the holdings were still exposed to weak fundamentals.We seized this opportunity to further de-risk our investment portfolio by selling $1.2 billion of such assets. The repositioning of our P&C portfolio is now 80% complete, and further reductions in legacy positions are more likely to occur over time from natural cash flows.Our attention has now turned to the optimal realignment of the portfolio rather than pure de-risking actions. “Our strong operating income for the quarter of $235.8 million, or $0.69 per ordinary share, was offset by total after-tax net realized losses on investments in the fourth quarter of $254.8 million, which was the principal driver of the net loss attributable to ordinary shareholders of $40.3 million or $0.12 per ordinary share. “Book value grew for the third straight quarter, as we recorded a 3% increase in book value per ordinary share to $24.60 and a 4% increase in tangible book value per ordinary share to $22.13 in the fourth quarter.Total shareholders’ equity increased from $9.2 billion to $9.4 billion in the quarter. “We are tremendously proud of the turnaround XL made in 2009.Our full year net income attributable to ordinary shareholders was $206.6 million compared to a loss of $2.6 billion in 2008.We generated an operating return on equity for the year of 13.5%.Our tangible book value per ordinary share grew by 72% in 2009.All of this was achieved in the depths of a soft market." Mr.
